Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He (Attorney) on 04/08/2021.

The application has been amended as follows: 
1.-20.	(Canceled)
21.	(Currently amended) A method, comprising:	sending, by a network device to a first terminal device, first scheduling information indicating a plurality of sidelink (SL) resources for a plurality of SL transmissions, the plurality of SL resources including a first SL resource, wherein the first scheduling information instructs the first terminal device to send data in a first SL transmission of the plurality of SL transmissions to a second terminal device using the first SL resource and retransmit the data in the rest of the plurality of SL transmissions  using the rest of the plurality of SL resources based on the first scheduling information, and wherein the first scheduling information includes indication information indicating that the data can be retransmitted;	receiving, by the network device from the first terminal device, first feedback information, wherein the first feedback information indicates whether the second terminal device successfully receives the data in the first SL transmission, wherein the network device receives the first feedback information after a last SL transmission of the plurality of SL transmissions; and	sending, by the network device to the first terminal device based on the 
22.	(Previously presented) The method according to claim 21, wherein: 	the first feedback information is determined based on second feedback information, and 	the second feedback information is sent from the second terminal device to the first terminal device.
23.	(Cancelled) 
24.	(Previously presented) The method according to claim 21, wherein:	the second scheduling information comprises downlink feedback information, and	the sending, by the network device, the second scheduling information to the first terminal device comprises: 	sending, by the network device, the downlink feedback information to the 
25.	(Currently amended) The method according to claim 21, wherein the sending the first scheduling information to the first terminal device comprises: 	
26.	(Currently amended) A method, comprising: 	receiving, by a first terminal device from a network device, first scheduling information indicating a plurality of sidelink (SL) resources for a plurality of SL transmissions, the plurality of SL resources including a first SL resource, wherein the first scheduling information instructs the first terminal device to send data in a first SL transmission of the plurality of SL transmissions to a second terminal device using the first SL resource and retransmit the data in the rest of the plurality of SL transmissions  using the rest of the plurality of SL resources based on the first scheduling information, and wherein the first scheduling information includes indication information indicating that the data can be retransmitted; 	sending, by the first terminal device to the network device, first feedback information, wherein the first feedback information indicates whether the second terminal device successfully receives the data in the first SL transmission, wherein the first terminal device sends the first feedback information after a last SL transmission of the plurality of SL transmissions; and 	receiving, by the first terminal device from the network device based on the first feedback information indicating that the second terminal device fails to receive the data, second scheduling information indicating a second plurality of SL resources for a second plurality of SL transmissions, the second plurality of SL resources including a second resource, wherein the second scheduling information instructs the first terminal device to resend the data to the second terminal device using the second resource.
27.	(Previously presented) The method according to claim 26, wherein the method further comprises:	receiving, by the first terminal device, second feedback information from the second terminal device, wherein the second feedback information indicates 
28.	(Cancelled)
29.	(Previously presented) The method according to claim 26, wherein: 	the second scheduling information comprises downlink feedback information, and	receiving, by the first terminal device, the second scheduling information sent by the network device comprises receiving, by the first terminal device, the downlink feedback information sent by the network device, wherein the downlink feedback information instructs the first terminal device to resend the data to the second terminal device based on the first scheduling information.
30.	(Previously presented) The method according to claim 29, wherein after the receiving, by the first terminal device, the downlink feedback information sent by the network device, the method further comprises: 	determining, by the first terminal device, the first scheduling information based on the downlink feedback information, wherein the first scheduling 
31.	(Currently amended) A network device, comprising:	a non-transitory memory storage comprising instructions; and	a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instructions to:		send, to a first terminal device, first scheduling information indicating a plurality of sidelink (SL) resources for a plurality of SL transmissions, the plurality of SL resources including a first SL resource, wherein the first scheduling information instructs the first terminal device to send data in a first SL transmission of the plurality of SL transmissions to a second terminal device using the first SL resource and retransmit the data in the rest of the plurality of SL transmissions  using the rest of the plurality of SL resources based on the first scheduling information, and wherein the first scheduling information includes indication information indicating that the data can be retransmitted; 		receive, from the first terminal device, first feedback information, wherein the first feedback information indicates whether the second terminal device successfully receives the data in the first SL transmission, wherein the network device receives the first feedback information after a last SL transmission 
32.	(Previously presented) The network device according to claim 31, wherein: 	the first feedback information is determined by the first terminal device based on second feedback information, and 	the second feedback information is sent by the second terminal device to the first terminal device.
33.	(Previously presented) The network device according to claim 31, wherein  	the second scheduling information instructing the first terminal device to resend the data to the second terminal device based on the second resource indicated in the second scheduling information.

35.	(Currently amended) The network device according to claim 31, wherein [[:]]	
and retransmit the data in the rest of the plurality of SL transmissions  using the rest of the plurality of SL resources based on the first scheduling information, and wherein the first scheduling information includes indication information indicating that the data can be retransmitted;		send, to the network device, first feedback information, wherein the first feedback information indicates whether the second terminal device successfully receives the data in the first SL transmission, wherein the first terminal device sends the first feedback information after a last SL transmission of the plurality of SL transmissions; and		receive, from the network device based on the first feedback 
37.	(Previously presented) The first terminal device according to claim 36, wherein the processor is further configured to execute the instructions to:	receive, before sending the first feedback information to the network device, second feedback information sent by the second terminal device, wherein the second feedback information indicates whether the second terminal device successfully receives the data; and	determine the first feedback information based on the second feedback information.
38.	(Previously presented) The first terminal device according to claim 36, wherein the second scheduling information instructs the first terminal device to resend the data to the second terminal device based on the second resource indicated in the second scheduling information.

40.	(Previously presented) The first terminal device according to claim 39, wherein the instructions to receive the second scheduling information comprise instructions to: 	determine, after receiving the downlink feedback information sent by the network device, the first scheduling information based on the downlink feedback information, wherein the first scheduling information instructs the first terminal device to resend the data to the second terminal device before receiving the second scheduling information.
41.	(Previously presented) The method according to claim 22, 	wherein the second feedback information is an acknowledgement (ACK), 
42.	(Previously presented) The method according to claim 27, 	wherein the second feedback information is an acknowledgement (ACK), the first feedback information is the ACK, or	wherein the second feedback information is a negative acknowledgement (NACK), the first feedback information is the NACK, or	wherein the first terminal device fails to receive the second feedback information, the first feedback information is a NACK.
43.	(Previously presented) The network device according to claim 32,	wherein the second feedback information is an acknowledgement (ACK), the first feedback information is the ACK, or	wherein the second feedback information is a negative acknowledgement (NACK), the first feedback information is the NACK, or
44.	(Previously presented) The first terminal device according to claim 37, 	wherein the second feedback information is an acknowledgement (ACK), the first feedback information is the ACK, or	wherein the second feedback information is a negative acknowledgement (NACK), the first feedback information is the NACK, or	wherein the first terminal device fails to receive the second feedback information, the first feedback information is a NACK. 
45.	(Cancelled)
46.	(Previously presented) The method of claim 21, wherein the first scheduling information further indicates a feedback resource for the first terminal device to send the first feedback information.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/M.B.C./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472